                    6:21-mj-00007-KEW Document 1 Filed in ED/OK on 01/22/21 Page 1 of 11


AO -t-t:! (Rev. I Ill l) Arresl Warranl


                                             UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District of Columbia

                     United States of America
                                v.                                     )
                                                                       )       CaseNo. 1:21-MJ-00131
                        Andrew C. Ericson
                                                                       }
                                                                       )
                                                                       )       EDOK Case No. 20-MJ-07-KEW
·- ·-· · ·- · · ·--------- -------·                                    )
                                Oefimdalll

                                                         ARREST WARRANT
To:          Any authorized law enforcement officer

        YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
         f
rmmw ,, perso11 to be arrested) __                 --·----------- _ _A_!ldrew C. l:ricson    ·--------
                                   _
who is accused of an offense or violation based on the following document filed with the court:

:I Indictment                0 Superseding Indictment         0 Information      0 Superseding Information                 _M Complaint
:J Probation Violation Petition               u Super\'ised Release Violation Petition   0 Violation        Notice ;:I Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752(a)(l) & (2)- Unlawful Entry on Restricted Buildings or Grounds;
40 U.S.C. 5104(e)(2)(D) & (G)- Violent Entry and Disorderly Conduct on Capitol Grounds



                                                                                                                 2021.01.20
                                                                                                                 15:58:30 -05'00'
Date:           01/20/2021

City and state:       ____W_a§_�ington. D.C.                                    -�ia M. Faruqui: Ll��-�Iagistrat� Judge
                                                                                         /'ri111ecl name cmcl tit/,•

                                                                   Return
            This wammt was received on tdateJ              _____ . and the person was arrested on rclatei
at fc:i�r and :;/ateJ -· •-·-- ·· ·····.. -�--

Date:
                                                                                         ..lrresliug ,!f]h·er ·s sig1wt11r«:




                                                                                            /'rimed 11t1111e and tirlt.•
6:21-mj-00007-KEW Document 1 Filed in ED/OK on 01/22/21 Page 2 of 11
6:21-mj-00007-KEW Document 1 Filed in ED/OK on 01/22/21 Page 3 of 11
6:21-mj-00007-KEW Document 1 Filed in ED/OK on 01/22/21 Page 4 of 11
6:21-mj-00007-KEW Document 1 Filed in ED/OK on 01/22/21 Page 5 of 11
6:21-mj-00007-KEW Document 1 Filed in ED/OK on 01/22/21 Page 6 of 11
6:21-mj-00007-KEW Document 1 Filed in ED/OK on 01/22/21 Page 7 of 11
6:21-mj-00007-KEW Document 1 Filed in ED/OK on 01/22/21 Page 8 of 11
6:21-mj-00007-KEW Document 1 Filed in ED/OK on 01/22/21 Page 9 of 11
6:21-mj-00007-KEW Document 1 Filed in ED/OK on 01/22/21 Page 10 of 11
6:21-mj-00007-KEW Document 1 Filed in ED/OK on 01/22/21 Page 11 of 11
